Citation Nr: 1526176	
Decision Date: 06/18/15    Archive Date: 06/26/15

DOCKET NO.  08-24 281	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to an increased rating for posttraumatic stress disorder (PTSD).

2.  Entitlement to an increased rating for gastroesophageal reflux disease (GERD).

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Neilson, Counsel


REMAND

The Veteran served on active duty from August 2001 to May 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The instant matter was previously before the Board in October 2014, at which time the Board increased from 30 to 70 percent the Veteran's PTSD disability rating and assigned a compensable (10 percent) rating for the Veteran's GERD.  Thereafter, the Veteran filed an appeal to the United States Court of Appeals for Veterans Claims (Court).  In May 2015, the Veteran's representative and VA's General Counsel filed a Joint Motion with the Court to vacate the Board's decision and remand the case.  Curiously, in the Joint Motion, the parties "move[d] the Court to vacate the October 10, 2014, Board . . . decision that denied entitlement to an increased rating for the Veteran's service-connected [PTSD] and entitlement to a compensable rating for [GERD]."  As noted above, in its October 2014 decision, the Board had in fact awarded increased ratings for both service-connected disabilities, to specifically include a compensable rating for the Veteran's GERD.  The parties then requested that the Court remand those matters consistent with the terms of the Joint Motion and stated that the Veteran "abandons all other issues currently before the Court."  It is unclear to the Board what other issues were then currently before the Court, as the October 2014 decision addressed only entitlement to increased ratings for GERD and PTSD.  The Court's May 2015 order wherein it granted the parties Joint Motion also indicates that "[t]he appeal as to the remaining issues is dismissed," but contains no specific information regarding the nature of the other issues that were then before the Court.  

The Board also notes that the Court's order granting the parties' Joint Motion seemingly has the effect of vacating the Board's grant of increased evaluations for the Veteran's GERD and PTSD.  The parties request for vacatur did not indicate that it was limited and the Court's order simply granted the parties' Joint Motion.  The Board believes that the Court may not want to overturn findings favorable to a veteran, such as the Board's October 2014 award of higher evaluations for the Veteran's service-connected PTSD and GERD.  See Medrano v. Nicholson, 21 Vet.App. 165, 170 (2007).  Further, the Board's October 2014 grant of higher ratings has already been effectuated by the agency of original jurisdiction (AOJ) in a November 2014 rating action.  By vacating the October 2014 decision in its entirety, the Court has potentially created an overpayment for the Veteran.  It is doubtful that the parties to the Joint Motion intended such a result, but the Board is not in a position to act except in accordance with the Court's order.  Accordingly, the Board has characterized the issues above as claims for increase without mention of the recent award of higher ratings.

Turning to the specific basis for the Joint Motion, the parties agreed that the Board provided inadequate reasons for its determination that referral for extraschedular consideration was not warranted because the Board had not considered the combined effect of the Veteran's PTSD and GERD in reaching such a conclusion, pointing out that the United States Court of Appeals for the Federal Circuit had noted in Johnson v. McDonald that 38 C.F.R. § 3.321 provides for "referral for extraschedular consideration based on the collective impact of multiple disabilities."  762 F.3d 1362, 1366 (Fed. Cir. 2014).  The parties also agreed that the Board had erred in failing to consider the occupational impact of the Veteran's GERD "in conjunction with his PTSD and other service-connected conditions" in concluding that TDIU was not warranted, stating the "[w]hen evaluating entitlement to TDIU under [38 C.F.R.] § 4.16, the Board must address the cumulative functional impairment of service-connected disabilities."  

In the instant case, compliance with terms of the parties' Joint Motion requires the Board to remand the issues of entitlement to increased ratings for GERD and PTSD, to include entitlement to TDIU, for further development.  

Accordingly, the case is REMANDED to the AOJ for the following action:

1.  The AOJ should arrange for the Veteran to be examined by a VA clinician with the appropriate expertise to render an opinion as to whether the Veteran's service-connected disabilities combine to make him unable to secure or follow substantially gainful employment consistent with his education and occupational experience.  All examinations required to render the requested opinion regarding employability should be arranged for.  

The clinician should review the claims file, take a detailed history from the Veteran regarding work and educational history, and provide findings that take into account all functional impairments due to the Veteran's service-connected disabilities.  (In addition to PTSD and GERD, the Veteran is service-connected for bilateral retropatellar pain syndrome, functional low back pain, pes planus, and rhinitis.)  

The clinician should opine whether it is at least as likely as not that the Veteran is unable to secure or follow substantially gainful employment consistent with his education and occupational experience due to his service-connected disabilities.  In rendering such an opinion, the clinician must consider the January 2010 VA examiner's conclusion that the Veteran's PTSD, at least in part, causes him to be unemployable.  If it is determined that the Veteran's service-connected disabilities render him unable to secure or follow substantially gainful employment only in combination with nonservice-connected disabilities, the examiner should say so.

A rationale for the opinions provided, to include citation to pertinent evidence of record and/or medical authority, as appropriate, should be set forth.  If it is felt that the requested opinion cannot be rendered without resorting to speculation, the clinician should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training

If the VA clinician determines that the requested opinion cannot be because he/she is not qualified to consider the cumulative effects of the Veteran's service-connected disabilities, the matter should be referred to another VA clinician or qualified expert (such as one with expertise in adjudging the effects of disability on occupational tasks) to make such an assessment.  The entire claims file should be reviewed and the questions regarding employability noted above should be addressed.  

2.  The AOJ must ensure that all medical examination reports and opinion reports comply with this remand and the questions presented in the request, especially with respect to the request that the VA clinician must consider the combined effects to the Veteran's service-connected disabilities on his occupational functioning.  If any report is insufficient, it must be returned to the examiner or reviewer for necessary corrective action, as appropriate.

3.  After undertaking any other development deemed appropriate, the AOJ should re-adjudicate the issues on appeal.  The AOJ should consider the issue of entitlement to TDIU on the merits, as well as whether the Veteran's service-connected disabilities collectively warrant referral for extraschedular consideration.  If any benefit sought is not granted, the Veteran should be furnished with a supplemental statement of the case (SSOC) and afforded an opportunity to respond before the record is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

